54 N.J. 258 (1969)
255 A.2d 193
CITY OF NEWARK, A MUNICIPAL CORPORATION OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
NORTH JERSEY DISTRICT WATER SUPPLY COMMISSION, ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued June 3, 1969.
Decided June 6, 1969.
Mr. Sam Weiss argued the cause for appellant (Mr. Philip E. Gordon, attorney).
Mr. Oscar R. Wilensky argued the cause for respondents (Mr. Harvey Blicksilver, on the brief).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Mintz in the Chancery Division, 106 N.J. Super. 88.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.